DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-12-2022 has been entered. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01-09-2020 and 09-12-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018-206727 A hereinafter Nitta [cited in IDs filed 09-12-2022]. 
Regarding Claims 1 and 14, Nitta teaches a solid-state battery and method for manufacturing the solid-state battery; the battery comprising: a positive-electrode collector [5]; a negative-electrode collector [1]; a positive electrode layer [4] formed on a surface of the positive-electrode collector closer to the negative-electrode collector, and containing a positive-electrode active material and a first solid electrolyte; a negative electrode layer [2] formed on a surface of the negative-electrode collector closer to the positive-electrode collector, and containing a negative-electrode active material and a second solid electrolyte; and a solid electrolyte layer [3] disposed between the positive electrode layer and the negative electrode layer and containing a third solid electrolyte, at least one of the first solid electrolyte and the second solid electrolyte containing a porous solid electrolyte (i.e. voids) (paragraphs 15-17). 
Regarding Claims 2-7, Nitta teaches that the porous solid electrolyte comprises solid electrolyte particles having any desired shape and form (i.e. fibrous electrolyte material) (paragraphs 28-32, 53). 
Regarding Claims 8-13, Nitta teaches that an area fraction of a space created by pores in the porous solid electrolyte is 5% to 90% with respect to a total area of the porous solid electrolyte, the electrode active material has a surface coating layer containing solid electrolyte particles, and the solid electrolyte particle having different particle diameters (paragraph 53). 
Regarding Claims 15-16, Nitta teaches that the active material mixture is produced by mixing the active material with the solid electrolyte particle having different particle diameters (paragraph 53). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729